      Case 5:20-cv-00258-RV-MJF Document 11 Filed 04/21/21 Page 1 of 2


                                                                        Page 1 of 2

                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

EDGAR ZUNIGA-MEJIA,

      Plaintiff,

v.                                               Case No. 5:20-cv-258-RV/MJF

FILIPCZACK, et al.,

      Defendants.
                                            /

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 16, 2021 (ECF No. 10). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
      Case 5:20-cv-00258-RV-MJF Document 11 Filed 04/21/21 Page 2 of 2


                                                                       Page 2 of 2

      2.    This action is DISMISSED without prejudice, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(i) and 1915A(b)(1) for maliciousness and abuse of the judicial

process.

      3.    The clerk of the court shall close the case file.

      DONE AND ORDERED this 21st day of April 2021.

                               s/ Roger Vinson
                               ROGER VINSON
                               SENIOR UNITED STATES DISTRICT JUDGE




5:20-cv-258-RV/MJF
